Case 2:20-cv-01951-SDW-LDW Document 15 Filed 06/29/20 Page 1 of 1 PageID: 134



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 SERVICE EMPLOYEES                                   No. 20-1951 (SDW)(LDW)
 INTERNATIONAL UNION, LOCAL 32BJ,

                              Petitioner,
                                                     ORDER
                 v.

 3H SERVICE SYSTEM, INC.,
                                                     June 29, 2020
                             Respondent.


WIGENTON, District Judge.

         Before this Court is the Report and Recommendation (“R&R”) entered on June 5, 2020,

by Magistrate Judge Leda D. Wettre (“Judge Wettre”), (D.E. 13), recommending that Petitioner

Service Employees International Union, Local 32BJ’s motions for Attorneys’ Fees and Costs,

(D.E. 7, 9), be granted. This Court has reviewed the reasons set forth by Judge Wettre in the R&R

and notes that no objections were filed. Based on the foregoing, and for good cause shown, it is

hereby

         ORDERED that the R&R of Judge Wettre, (D.E. 13), is ADOPTED as the conclusions

of law of this Court and Petitioner’s Motions for Attorneys’ Fees and Costs (D.E. 7, 9) shall be

GRANTED.

         SO ORDERED.

                                                    ___/s/ Susan D. Wigenton_____
                                                    SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.
